Name: COMMISSION REGULATION (EC) No 2847/95 of 8 December 1995 on the transport for the free supply to Georgia and Armenia of rye flour
 Type: Regulation
 Subject Matter: foodstuff;  transport policy;  trade policy
 Date Published: nan

 No L 296/ 16 EN Official Journal of the European Communities 9 . 12. 95 COMMISSION REGULATION (EC) No 2847/95 of 8 December 1995 on the transport for the free supply to Georgia and Armenia of rye flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2009/95 (2) established the detailed rules applicable to the free supply of agricultural products provided for by Council Regula ­ tion (EC) No 1975/95 ; whereas, it is appropriate to open a tendering procedure for the supply of 4 000 tonnes of rye flour intended for Georgia and Armenia, Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  2 000 tonnes (net) destined for Armenia made avai ­ lable in the port of Rotterdam with effect from 8 January 1996,  2 000 tonnes (net) destined for Georgia made available in the port of Rotterdam with effect from 20 January 1996. After the expiry of ten days following the dates mentioned above, the successful tenderer shall be required to reimburse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees etc.) referred to at Article 6(1 ) (e)(4) of Regulation No 2009/95 . Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Brussels . The closing date for the lodgement of tenders shall be 1 8 December 1995 at 12.00 hours (Brussels time). In the case of non-acceptance of offers on 18 December, a second closing date for the lodgement of offers shall be 28 December 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. 2 . The offer shall relate to the supply of the total of the quantities of a lot referred to in Article 1 (3). Tenderers, where appropriate , shall take account of the unloading and transit prices referred to in Annex V. 3 . The tendering security referred to in Article 6(1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 230 per tonne of flour. Article J The take-over certificate referred to in the second indent of Article 10(1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II , on the basis of the model in Annex IV and, where applicable, Annex IV (a). HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 4 000 tonnes (net) of rye flour as indicated in Annex I, in accordance with the provisions of Regula ­ tion (EC) No 2009/95, and in particular Article 2(l)(b) thereof. The invitation to tender relates to one lot . 2 . The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship, during a maximum period of 10 days from the dates indicated in the following manner : (&gt;) OJ No L 191 , 12. 8 . 1995, p. 2 . P) OJ No L 196, 19 . 8 . 1995, p. 4. 9 . 12. 95 EN Official Journal of the European Communities No L 296/17 Article 4 his representative, in accordance with the model in Annex III . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation , a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1995. For the Commission Franz FISCHLER Member of the Commission No L 296/18 HEN Official Journal of the European Communities 9 . 12. 95 ANNEX I Lot ARMENIA : 2 000 tonnes (net) of rye flour Delivery stage : Airum via the ports of Poti or Batumi (goods not unloaded) Final delivery date at the port :  2 000 tonnes by 11 February 1996 GEORGIA : 2 000 tonnes (net) of rye flour Delivery stage : Poti or Batumi (goods unloaded) Final delivery date at the port :  2 000 tonnes by 23 February 1996 The choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the availability of quays 9 . 12 . 95 EN Official Journal of the European Communities No L 296/19 ANNEX II (a) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded. 2 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov Ul. Didi Cheivani No 6 Tbilisi Mr Anzar Burdjanadze Tel : (788 32) 99 86 98 Fax (788 32) 99 67 40 . (b) Place of take-over in Armenia 1 . Airum  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2 . Authority entitled to deliver the take-over certificate : Ministry of Agriculture and Food 375010 Yerevan Dom Pravitelstva Ploschad Respubliki 1 No L 296/20 EN Official Journal of the European Communities 9 . 12. 95 ANNEX III Regulation (EC) No 2847/95 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : No of sacks : No of big-bags : Place and date of takeover : Name of boat : Name and address of transport company : Name and address of the monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the producer 9 . 12. 95 EN Official Journal of the European Communities No L 296/21 ANNEX IV Regulation (EC) No 2847/95 TAKEOVER CERTIFICATE AT THE PORT OF POTI/BATUMI I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : \ Packaging : Total quantity in tonnes (net) : (gross) : No of sacks : No of big-bags : Place and date of takeover : I Name of boat : \ Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities No L 296/22 lENl Official Journal of the European Communities 9 . 12. 95 ANNEX IV (a) Regulation (EC) No 2847/95 Train No TAKEOVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUNTRIES OF DESTINATION I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) No of packets Date frontier crossed Quantities ('), signature and remarks 1 .! 2 I I I I 3 l i \ \ 4 i I I I I 5 I I I I 6 i I I I 7 i I I 8 I i I I I 9 i I I I I 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp 9 . 12. 95 EN Official Journal of the European Communities No L 296/23 ANNEX V Transit prices on Georgian territory AZERBAIJAN (in US dollars) Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain 15,1 16,5 120  grab 4  vacuvator 5,5 General cargo in covered wagons 6 15,1 16,5 120 Thermos wagons 7 30,8 33,8 120 ARMENIA (in US dollars) Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) I Poti Batumi Grain  grab  vacuvator 4 5,5 15 17 120 General cargo in covered wagons 6 15 17 120 Thermos wagons 7 31 35 120 GEORGIA (in US dollars) Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) 3 3,5 5